Citation Nr: 0205268	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
"body fungus."

(The issues of entitlement to service connection for 
sinusitis and a skin disability, reopened below, as well as 
arthritis of the knees, low back, and neck will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service during World War II.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the New Orleans Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By that 
decision, in pertinent part, the RO declined to reopen claims 
of service connection for hearing loss, sinusitis, and "body 
fungus," as new and material evidence, sufficient to reopen 
those claims had not been submitted.  A previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Further, regardless of RO action, 
the Board is legally bound to decide the threshold issue of 
whether the evidence is new and material before addressing 
the merits of a claim.  Thus, the matter of new and material 
evidence is revisited below.

In his October 1997 substantive appeal (VA Form 9), the 
veteran asserted additional claims seeking service connection 
for residuals of injuries to his shoulders, legs, and left 
eye, a hiatal hernia, and a broken bone in his left ankle.  
At his July 1999 travel Board hearing, he seemed to indicate 
that tinnitus and a scar on his head were also incurred in 
service.  As those matters had not been adjudicated, the 
Board referred them to the RO in its October 1999 remand for 
development and other appropriate action.  By July and 
December 2001 decisions, the RO denied service connection for 
all of the above-claimed disabilities.  Notices of 
disagreement thereto do not yet appear to be of record.  

In his April 1997 claim, he requested either service 
connection or an increased rating for his "headaches."  It 
appears that service connection for migraines was originally 
granted by the RO in April 1946; however, by December 1947 
letter, the RO informed the veteran that, based on a two-week 
period of hospital observation and evaluation, the diagnosis 
of his service-connected migraine disability was being 
changed to a "nervous condition" and the same 10 percent 
rating was applied to the recharacterized disability.  As 
this issue has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board notes that this case was remanded for further 
development in October 1999.  It appears that the RO complied 
with the development requested.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  However, due to the subsequent enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), further development is 
necessary with respect to the issue of entitlement to service 
connection for arthritis of the knees, low back, and neck.


FINDINGS OF FACT

1.  By February 1990 decision, the RO denied the veteran's 
claims of service connection for sinusitis, hearing loss, and 
"body fungus;" although he was notified of this decision in 
April 1990, he did not file an appeal within one year 
thereafter.

2.  The evidence received since February 1990 is probative of 
the issues of service connection for sinusitis and a skin 
disability and so significant that it must be considered to 
decide fairly the merits of the claims.

3.  The evidence received since February 1990 is not 
probative of the issue of service connection for hearing loss 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.

CONCLUSIONS OF LAW

1.  The February 1990 decision, which denied service 
connection for sinusitis, hearing loss, and "body fungus" 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).

2.  New and material evidence to reopen the claim of service 
connection for a sinus disability has been received.  38 
U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence to reopen the claim of service 
connection for a skin disability has been received.  38 
U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence to reopen the claim of service 
connection for hearing loss has not been received.  38 
U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service in World War II and is the 
recipient of the Asiatic-Pacific Campaign Medal and the 
Philippine Liberation Ribbon, among his other military 
decorations.  

March 1945 service medical records reflected a diagnosis of 
acute, catarrhal, nasopharyngitis.  The January 1946 
separation medical examination report reflected perfect 
hearing, normal skin, and no ear, nose, or throat 
abnormality.  

On January 1949 VA medical examination, the examiner noted a 
deviated septum.  However, no other ear, nose, and throat 
problems were noted.  His hearing was normal, bilaterally, at 
20 feet.  No fungal infection of the skin was noted.

On February 1952 VA medical examination, the veteran 
complained of itching and eruptions in the groin.  Although 
very mild chronic dermatitis of the axillary region was 
present on examination, the examiner stated that the skin was 
otherwise normal.  Hearing loss was not evident on that 
occasion.

In January 1990, he submitted a claim of service connection 
for, in pertinent part, hearing loss, "body fungus," and 
sinusitis.  By February 1990 decision, the RO denied service 
connection for those disabilities.

A September 1990 service "buddy statement" indicated that 
the veteran fell into a stream and hit his head and neck on a 
coral rock.  According to the veteran's service comrade, he 
developed back trouble after that incident.  With respect to 
hearing loss, it was indicated that it probably occurred 
pursuant to an accidental dynamite explosion.  Apparently, 
the explosion was very loud, and it was reported that a rock 
from the blast hit the veteran in the shoulder.

In April 1991, the RO continued the February 1990 rating 
decision's denial of, among other things, the veteran's claim 
of service connection for hearing loss.  

In April 1997, the veteran submitted a claim of service 
connection for, in pertinent part, hearing loss, sinusitis, 
and a fungal condition.  With his application for 
compensation, he submitted two buddy statements dated in 
March 1997.  According to the first such statement, the 
veteran was a demolition expert, and it was recalled that the 
veteran fell onto coral in New Guinea injuring his head, 
neck, and back.  Apparently, he lost consciousness 
temporarily and could not stand up immediately after the 
fall.  During the remainder of service, the veteran sought 
treatment for problems with his head and back.  Also noted 
was an explosion that occurred during road construction, and 
the veteran complained of neck and back problems often 
following that incident.  A repeat buddy statement again 
indicated that the veteran fell onto coral in service in an 
attempt to rescue a soldier who had drowned.  A subsequent 
incident in Okinawa reportedly exacerbated the veteran's neck 
and back problems.  While building a road and attempting to 
move a boulder, some dynamite exploded accidentally, and the 
impact blew him 12 feet into some bushes.  

An April 1997 written statement from the veteran indicated 
that when attempting to rescue a missing soldier from a 
stream in New Guinea, he slipped and fell onto a rock, 
landing on his head, neck, and back.  He stated that he lost 
consciousness temporarily.  He stated that he visited "sick 
call" frequently after that incident because he "kept 
having problems."  In the fall of 1945, he indicated that 
while setting dynamite to blast rocks for a road construction 
crew, the dynamite exploded accidentally.  He was hit in the 
shoulder by flying rock fragments.  He stated that he fell on 
his back and could not hear for a time.  He stated that he 
experienced ringing in the ears, headaches, backaches, and a 
fractured ankle after that incident.

By May 1997 decision, the RO declined to reopen his claims of 
service connection for sinusitis, hearing loss, and body 
fungus, as new and material evidence, sufficient to reopen 
that claim, had not been submitted.  

In November 1998, J. Passman, M.D., stated, in relevant part, 
that the veteran, by history, had a fungus infection of the 
feet since service in the South Pacific.  

In July 1999, he testified at a hearing before the 
undersigned that he sustained hearing loss and ringing in the 
ears after an unexpected dynamite explosion in service; he 
did not use ear protection.  He stated that he suffered from 
fungal infection of the feet groin, rectum, and ears, and 
noted that he suffered from such infections since service in 
New Guinea.  As to his sinuses, he stated that he suffered 
constant headaches and sinus infections after the explosion 
in service.  

The following evidence was submitted following the July 1999 
hearing:  

November 1989 VA medical records reflected complaints of a 
rash under the arms and in the groin.  The diagnosis was rash 
but eczema was also considered.  

May 1990 VA medical records indicated a diagnosis of chronic 
otitis externa that was fungal in origin.  

A November 1990 radiologic study of the sinuses reflected a 
small retention cyst in the right maxillary sinus.  The rest 
of the study was normal.  

In May 1991, he complained of a rash in the groin and arms 
and both feet.  The diagnosis was tinea pedis and tinea in 
the groin.  

In December 1991, he complained of a rash on the neck, 
shoulders, and armpits.  He stated that he suffered this type 
of "fungal" infection since service.  The diagnosis was 
probable recurrent fungal infections.  

A December 1993 VA radiologic report indicated an impression 
of questionable maxillary sinusitis.  

October 1994 VA medical records reflected a diagnosis of 
chronic sinusitis.  

May 1996 records from Dr. Passman indicate that the veteran 
complained of sinus trouble.  

April 1998 medical records reflect complaints of a fungal 
infection on the left foot.  The veteran stated that he had 
such an infection "every year."  The diagnosis was tinea 
pedis.  

A March 2001 list of "current problems" included chronic 
sinusitis, not otherwise specified, skin disorder, not 
otherwise specified, tinea nigra, dermatophytosis of the 
foot, non-specific skin eruptions, and allergic rhinitis.  
That month, he had his fungal medication refilled.  

As noted above, the veteran's claims of service connection 
for sinusitis, hearing loss, and skin disability were 
previously denied in a February 1990 RO decision that became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in February 1990.  

In this case, the additional evidence submitted after the 
initial rating decision consists of voluminous medical 
evidence.  With respect to sinusitis, the new evidence 
indicates current chronic sinusitis.  With respect to his 
skin, new evidence was submitted indicating present diagnoses 
of eczema, tinea, and fungal infections of the skin.  With 
respect to hearing loss, no new evidence was submitted.  

After careful consideration of this evidence, the Board finds 
that the evidence pertaining to sinusitis is new and material 
sufficient to reopen the claim for service connection for 
that disability in that it indicates a present disability 
that could be related to a nasal infection noted in the 
service medical records.  See 38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.  

Regarding the veteran's claimed skin disability, he submitted 
ample new evidence of current infections variously diagnosed 
as eczema, tinea, and fungus.  The Board notes that the 
veteran's skin was normal on separation.  However, he did 
serve under difficult conditions in New Guinea.  The new 
evidence is material in that it presents clear diagnoses of a 
present skin disability that could be related to conditions 
extant during service.  Thus, the claim of service connection 
for a skin disability must be reopened.  Id.

With respect to a hearing loss, the veteran's hearing was 
found to be normal both on service separation physical 
examination in 1946 and on January 1949 medical examination, 
three years after service.  While the lay statements of 
record refer to a hearing loss , which was claimed to have 
been incurred in service, as did the veteran's hearing 
testimony, there is no competent medical evidence to 
substantiate an in-service hearing loss, nor is there any 
competent evidence of a current hearing disability or 
suggestion that any present hearing loss is linked to his 
service.  Thus, although some new evidence has been 
submitted, it is not new and material within the scope of the 
applicable law and regulations, and the matter of service 
connection for hearing loss cannot be reopened.  Id.

In conclusion, the veteran has submitted new and material 
evidence as to the issues of service connection for sinusitis 
and a skin disability.  Those claims must be reopened.  
However, the matter of service connection for hearing loss 
will not be reopened as new and material evidence regarding 
that issue has not been submitted.


	(CONTINUED ON NEXT PAGE)




ORDER

No new and material evidence having been submitted, service 
connection for hearing loss is denied.

New and material evidence has been submitted with respect to 
the claim of service connection for sinusitis.  To that 
extent only, the claim is granted.

New and material evidence has been submitted with respect to 
the claim of service connection for a skin disability.  To 
that extent only, the claim is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

